Exhibit 10.7(a)
PLEXUS CORP.
BOARD OF DIRECTORS AND COMMITTEE COMPENSATION
BOARD MEMBERS

         
Annual Retainer
  $ 45,000.00  USD
Chairman of the Board Fee
  $ 75,000.00  USD
Meeting Attendance Fee (in person)
  $ 2,000.00  USD
Meeting Attendance Fee (not in person)
  $ 1,000.00  USD

COMMITTEE MEMBERS
(AUDIT, COMPENSATION/LEADERSHIP DEVELOPMENT,
AND NOMINATING/CORPORATE GOVERNANCE)

         
Comp/LD Committee Chairperson Fee (annual)
  $ 10,000.00  USD
Nominating/CG Committee Chairperson Fee (annual)
  $ 10,000.00  USD
Audit Committee Chairperson Fee (annual)
  $ 15,000.00  USD
Committee Member Meeting Attendance Fee (in person)
  $ 1,500.00  USD
Committee Member Meeting Attendance Fee (not in person)
  $ 750.00  USD

DIRECTOR EQUITY COMPENSATION
     Board members will receive equity compensation as may be approved and in
accordance with Plexus’ equity compensation plans.





--------------------------------------------------------------------------------



 



EDUCATIONAL EXPENSE REIMBURSMENT
     Plexus will reimburse each director for the out-of-pocket cost associated
with one educational seminar per year that is designed to educate directors on
their obligations as directors, best practices in corporate governance, or the
skills necessary to be more effective directors. A list of qualifying seminars
will be maintained by the General Counsel. Approved educational expenses will be
reported to the Nominating and Corporate Governance Committee annually.
OTHER COMPENSATION FOR SERVICE AS A DIRECTOR
     A director may be asked by the Chairman or CEO to attend or participate in
meetings or events outside of Board or Committee meetings in his or her capacity
as a director to perform one or more of the duties of directors under the
Company’s Corporate Governance Guidelines, such as orientations or meetings with
Company personnel or third parties. Directors will be entitled to $500 (if
present telephonically) and $1,000 (if present in person) for each such meeting
or event. Such fees will be reported to the Nominating and Corporate Governance
Committee annually.
TRAVEL EXPENSE REIMBURSEMENT
     All directors will receive reimbursement for reasonable out-of-pocket
travel expenses (e.g. airfare, hotel, rental car and meals) incurred in
connection with meetings and the above activities upon providing receipts and a
completed expense reimbursement form.
FEE AND REIMBURSEMENT PAYMENT
     All fees and expense reimbursements will be paid by Plexus quarterly,
typically at the time of quarterly Board meetings.

